USCA4 Appeal: 19-1687    Doc: 23        Filed: 10/03/2019   Pg: 1 of 2


                                                                  FILED: October 3, 2019

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 19-1687
                                   (3:12-cv-00036-NKM-JCH)
                                     ___________________

        CYNTHIA B. SCOTT, a prisoner residing at Fluvanna Correctional Center for
        Women, individually and on behalf of all others similarly situated; TONI
        HARTLOVE, a prisoner residing at Fluvanna Correctional Center for Women,
        individually and on behalf of all others similarly situated; MELISSA ATKINS, a
        prisoner residing at Fluvanna Correctional Center for Women, individually and on
        behalf of all others similarly situated

                     Plaintiffs - Appellees

         and

        BOBINETTE D. FEARCE; PATRICIA B. KNIGHT; MARGUERITE
        RICHARDS; REBECCA L. SCOTT; BELINDA GRAY; KAREN POWELL;
        LUCETIA ROBINSON, prisoners residing at Fluvanna Correctional Center for
        Women, individually and on behalf of all others similarly situated

                     Plaintiffs

        v.

        HAROLD W. CLARKE, Director, Virginia Department of Corrections; A.
        DAVID ROBINSON, Chief of Corrections Operations, Virginia Department of
        Corrections; STEPHEN HERRICK; ERIC ALDRIDGE; PAUL TARGONSKI, in
        his official capacity as Medical Director for the Fluvanna Correctional Center for
        Women

                     Defendants – Appellants




     Case 3:12-cv-00036-NKM-JCH Document 614 Filed 10/03/19 Page 1 of 2 Pageid#: 16577
USCA4 Appeal: 19-1687     Doc: 23        Filed: 10/03/2019   Pg: 2 of 2


                                      ___________________

                                           ORDER
                                      ___________________

              Upon consideration of the motion to voluntarily dismiss this case pursuant to

        Rule 42(b) of the Federal Rules of Appellate Procedure, and there appearing no

        opposition, the court grants the motion.

                                               For the Court--By Direction

                                               /s/ Patricia S. Connor, Clerk




     Case 3:12-cv-00036-NKM-JCH Document 614 Filed 10/03/19 Page 2 of 2 Pageid#: 16578
